Judgment, Supreme Court, New York County (Laura Visitacion-Lewis, J.), rendered December 5, 2001, convicting defendant, after a jury trial, of three counts of attempted robbery in the second degree, and sentencing her, as a second felony offender, to concurrent terms of five years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (People v Bleakley, 69 NY2d 490 [1987]). The evidence clearly established beyond a reasonable doubt defendant’s participation in these attempted robberies, where she and a companion entered a subway car and approached potential victims. In each instance, defendant’s companion made demands of the victim as defendant positioned herself in a manner that warranted the inference that she was trying to intimidate the victim in aid of the robbery. During *256one of the attempted robberies, defendant joined her accomplice in a physical attack on the victim in an obvious violent act done with the intent to participate in the robbery attempt. In this incident, the victim suffered substantial pain that lasted for several days and satisfied the element of physical injury (see Penal Law § 160.10 [2] [a]; People v Guidice, 83 NY2d 630, 636 [1994]).
We perceive no basis for reducing the sentence. Concur— Tom, J.P., Saxe, Rosenberger, Lerner and Marlow, JJ.